Citation Nr: 1735619	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  16-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected thoracolumbar spine disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1958 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2015.  A transcript of that hearing is of record.

In March 2016, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for October 19, 2016, in Manchester, New Hampshire.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In February 2017, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, the Veteran's thoracolumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine functionally limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period over the course of his appeal.

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for a thoracolumbar spine disability have not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records; however, in June 2016 VA was informed that his SSA records were destroyed.  The Veteran testified at a hearing before a DRO in September 2015.  The Veteran was scheduled to testify at a hearing before the Board, but he withdrew his request for a hearing.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In October 2013, the Veteran filed a claim seeking a rating in excess of 20 percent for his thoracolumbar spine disability, which was denied by a March 2014 rating decision.  He asserts that he is entitled to a higher rating.  At the DRO hearing, he testified that he is unable to lift a thing and that he had to sit in a chair from one and a half to two days per week.

An August 2015 rating decision granted service connection for his left lower extremity radiculopathy.  A February 2016 rating decision granted service connection for his right lower extremity radiculopathy and granted an increased rating for his left lower extremity radiculopathy.  While VA is required to consider neurologic impairment secondary to a back disability in conjunction with rating back disabilities, here, the Veteran has been given two separate neurologic ratings, and provided with appellate rights should he disagree with the ratings assigned.  The Veteran has not filed a notice of disagreement with regard to either rating; and, therefore, these issues are not considered to be before the Board at this time.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS in his thoracolumbar spine during any period on appeal.  August 2015, January 2016, and March 2017 VA examiners indicated that the Veteran had IVDS but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician during the previous 12 months.  In addition, there is no evidence showing that the Veteran has been prescribed any bed rest to treat his thoracolumbar spine disability.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's thoracolumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

The Veteran's treatment records show that he has treated for his thoracolumbar disability.  However, his treatment records do not describe the results of any range of motion testing.  Likewise, there is no finding of any spinal ankylosis.
	
In August 2015, the Veteran was afforded a VA examination.  He reported increased back pain and limited ability to lift and carry.  On examination, there was evidence of pain with weight bearing but no objective evidence of localized tenderness or pain on palpitation.  He demonstrated flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left rotation to 15 degrees, and right rotation to 30 degrees.  Repetitive use testing resulted in additional function loss due to pain.  He retained normal 5/5 strength in his lower extremities with no muscle atrophy.  The examiner reported that there was no spinal ankylosis.  The examiner reported that the Veteran's thoracolumbar spine disability may limit his lifting and bending.

In January 2016, the Veteran was afforded a VA examination.  He reported increased back pain and having flare-ups when his knee acts up, which resulted in increased back pain.  He reported being unable to sit, stand, or walk long, he needed to change positions frequently, and he had a decreased ability to bent, twist, and lift.  He also reported that he had to stop his activities around 2:00 P.M due to discomfort and fatigue.  On examination, there was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpitation over the lumbar and thoracic spines.  He demonstrated flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left rotation to 15 degrees, and right rotation to 30 degrees.  The Veteran was unable to perform repetitive use testing.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited his functional ability with repetitive use over a period of time.  He retained normal 5/5 strength in his lower extremities with no muscle atrophy.  The examiner reported that the Veteran's thoracolumbar spine disability resulted in the Veteran being unable to sit, stand, or walk very long and that he needed to change positions frequently.  The examiner also reported that he had a decreased ability to bend, twist, and lift.  The examiner reported that the Veteran had to basically stop his activities around 2:00 P.M. due to discomfort and fatigue.

In March 2017, the Veteran was afforded a VA examination.  He reported intense burning in his lower back, especially when lying or sitting.  He reported being unable to lift more than 20 pounds and needing to change positions frequently.  On examination, there was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpitation over the low back.  He demonstrated flexion to 78 degrees, extension to 15 degrees, left lateral flexion to 26 degrees, right lateral flexion to 20 degrees, left rotation to 20 degrees, and right rotation to 25 degrees.  The Veteran was unable to perform repetitive use testing.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited his functional ability with repetitive use over a period of time and resulted in reduced limitation of motion, which included forward flexion of 65 degrees.  He retained normal 5/5 strength in his lower extremities but for 4/5 strength in left knee extension.  He had no muscle atrophy.  The examiner reported that the Veteran's thoracolumbar spine disability resulted in his constantly shifting in the chair and needing to stand after 20 minutes.  The examiner also reported that the Veteran had a decreased ability to flex, extend, rotate, twist, and lift.

After a complete review of the medical record, the Veteran does not demonstrate flexion consistent with a 40 percent rating.  At the August 2015, January 2016, and March 2017 VA examinations, he demonstrated flexion well in excess of 30 degrees, even considering his complaints of pain and after repetitive use testing.  The August 2015, January 2016, and March 2017examiners indicated that the Veteran did not have ankylosis of the spine.  The medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  As such, a rating in excess of 20 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, while the Veteran reported increased pain, repetitive testing at the August 2015 VA examination only resulted in additional pain, but did not further restrict his motion.  At the January 2016 and March 2017 VA examinations, the Veteran was unable to complete repetitive testing.  The January 2016 VA examiner indicated that pain, weakness, fatigability, or incoordination significantly limited his functional ability with repetitive use over a period of time.  The March 2017 VA examiner indicated that pain, weakness, fatigability, or incoordination significantly limited his functional ability with repetitive use over a period of time and resulted in reduced range of motion.  The examiners reported that the Veteran's thoracolumbar spine disability limited his siting, standing, walking, and abilities to bend, twist, and lift and required him to change positions.  His rating is largely the result of the application of such functional limitations, as his demonstrated range of motion would only support a 10 percent rating, but a 20 percent rating was assigned in recognition of the functional limitation).  The Veteran's medical record does not demonstrate any additional functional limitations.  Such fails to support the assignment of a higher rating. 

Accordingly, a rating in excess of 20 percent for a thoracolumbar spine disability is not warranted.  As such, the claim is denied.

Entitlement to TDIU

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In an August 2017 brief, the Veteran's representative asserted that the Veteran was entitled to a TDIU due to his service-connected disabilities.  Prior to November 12, 2015, the Veteran did not meet the schedular rating criteria for a TDIU.  While he had a combined rating of 70 percent, he did not have a single disability ratable at 40 percent of more.  From November 12, 2015, the Veteran had a combined rating of 80 percent.  In addition, his thoracolumbar spine disability, left lower extremity radiculopathy, and right lower extremity radiculopathy, as they are considered a single disability, combine for a 40 percent rating.  As such, the Veteran meets the schedular rating criteria for a TDIU as of November 12, 2015.

The Veteran's compensable service-connected disabilities are a lumbar spine disability with bilateral lower extremity radiculopathy, a cervical spine disability with right upper extremity radiculopathy, a left knee disability, bilateral hearing loss, and tinnitus.

An August 2015 VA examiner reported that the Veteran's thoracolumbar spine disability may limit the Veteran's lifting and bending.  A July 2015 VA examiner reported that the Veteran's left knee disability resulted in limited weight bearing activities.  A January 2016 VA examiner reported that the Veteran's thoracolumbar spine resulted in the Veteran being unable to sit, stand, or walk very long, needed to change positions frequently, and had a decreased ability to bend, twist, and lift.  The examiner also reported that the Veteran had to basically stop his activities around 2:00 P.M. due to discomfort and fatigue.  A May 2016 VA examiner reported that the Veteran's cervical spine disability limited him to part-time work and would require rest periods as needed.  The examiner also reported that the Veteran would require an adaptive or ergonomic workstation and work should not involve repetitive rotation of neck or driving.  A March 2017 VA examiner reported that the Veteran's thoracolumbar spine disability resulted in him constantly shifting in the chair and needing to stand after 20 minutes.  The examiner also reported that the Veteran had a decreased ability to flex, extend, rotate, twist, and lift.

The Board finds that overall, the evidence tends to show that the Veteran would not be able to obtain or retain employment consistent with any past employment, as a result of the functional limitations caused by his service-connected disabilities. Accordingly, resolving doubt in the Veteran's favor, a TDIU is granted.


ORDER

A rating in excess of 20 percent for a thoracolumbar spine disability is denied.

 TDIU is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


